00-00438 Peeler v State of Texas.wpd



No. 04-00-00438-CR
Eric PEELER,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2000CR1110
Honorable Pat Priest, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Alma L. López, Justice
Delivered and Filed:	October 31, 2000
DISMISSED
 Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted, and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
								PER CURIAM
DO NOT PUBLISH